COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       Clayton Homer Bruno v. State of Texas

Appellate case numbers: 01-13-00380
                        01-13-00381

Trial court case number: 1330602
                         1330604

Trial court:               179th District Court of Harris County

        Appellant has appealed the trial court’s judgment in the above listed causes of action. On
September 7, 2013, the court reporter, Myrna Hargis, filed an information sheet in this Court
indicating:
               “The record cannot be filed because it is not complete. The first day is
       ready. The second day is incomplete because of technical problems. Therefore,
       there is no record to file. I spent many, many hours on the phone with the
       software company and since there are no other backups, it’s impossible to file a
       record I don’t have.”
       Texas Rule of Appellate Procedure 34.6(f) provides:
                      (f) An appellant is entitled to a new trial under the
               following circumstances:
                       (1) if the appellant has timely requested a reporter’s record;
                       (2) if, without the appellant’s fault, a significant exhibit or a
               significant portion of the court reporter’s notes and records has
               been lost or destroyed or—if the proceedings were electronically
               recorded—a significant portion of the recording has been lost or
               destroyed or is inaudible;
                       (3) if the lost, destroyed, or inaudible portion of the
               reporter’s record, or the lost or destroyed exhibit, is necessary to
               the appeals resolution; and
                       (4) if the lost destroyed or inaudible portion of the
               reporter’s record cannot be replaced by agreement of the parties, or
               the lost or destroyed exhibit cannot be replaced either by
               agreement of the parties or with a copy determined by the trial
               court to accurately duplicate with reasonable certainty the original
               exhibit.
         Accordingly, because it appears that the trial court’s reporter’s record has been “lost or
destroyed,” we abate these appeals and remand to the trial court for the parties and, if necessary,
the trial court to comply with the procedures set forth in Rule 34.6(f).
        These appeals are abated, treated as closed cases, and removed from this Court’s active
docket. The appeals will be reinstated on this Court’s active docket if and when an agreement is
reached between the parties and supplemental records are filed with the Clerk of this Court
indicating compliance with Rule 34.6(f).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   × Acting individually     Acting for the Court


Date: October 29, 2013